DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The Amendment filed 07/06/2022 has been entered. Claims 1, 3-4, 11 and 15 have been amended. Claims 1-20 remain pending in the application. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Bai (US 20100114478 A1) and Di Pietro et al. (US 10317240 B1) are the closest prior art to the claimed invention.
Regarding claim 1, Bay teaches a method for managing information about fuel stations using a profile management system implemented in a server, the method comprising:
receiving, by the profile management system, imaging data for a fuel station from a vehicle over a first wireless communications link;
identifying, by the profile management system, selected information for the fuel station based on the imaging data received from the vehicle, wherein the selected information includes pricing information and at least one of fuel inventory information, or business hours information for the fuel station,
updating, by the profile management system, a profile for the fuel station based on the selected information; and
sending, by the profile management system, at least a portion of the profile for the fuel station to a target system over a second wireless communications link.
Di Petro teaches wherein the imaging data is generated by the vehicle while the vehicle is traveling along a road.
Bai and Di Pietro alone or in combination do not teach generating, by the profile management system, a customized fueling solution for a different vehicle than the first vehicle based on up-to-date information for at least the fuel station in response to an event, the customized fueling solution  including a total cost for fueling the different vehicle based on the pricing information for the fuel station from the imaging data; and sending, by the profile management system, the customized fueling solution to the different vehicle over a second wireless communications link of a particular application in combination with all the recited limitations of claim 1.
Regarding claim 11, Bay teaches a method for managing information about fuel stations using a profile management system implemented in a server, the method comprising: receiving imaging data for a plurality of fuel stations from a plurality of vehicles via a network; identifying selected information for each of the plurality of fuel stations based on the imaging data, wherein the selected information for a particular fuel station of the plurality of fuel stations includes an identification of the particular fuel station, pricing information, and at least one of fuel inventory information or business hours information for the particular fuel station; updating a profile for each of the plurality of fuel stations based on the selected information.
Di Petro teaches wherein the imaging data received from at least one vehicle of the plurality of vehicles is generated while the at least one vehicle is traveling along a road.
Bai and Di Pietro alone or in combination do not teach generating a customized fueling solution for a different vehicle than the plurality of vehicles based on up-to-date information for at least one fuel station in response to an event, the customized fueling solution including a total cost for fueling the different vehicle based on the pricing information for the particular fuel station from the imaging data; and sending the customized fueling solution to the different vehicle of a particular application in combination with all the recited limitations of claim 11.
Regarding claim 15, Bay teaches a system for managing information about fuel stations, the system comprising: a profile management system that is configured to receive imaging data for a fuel station from a first vehicle; identify selected information for the fuel station based on the imaging data received, wherein the selected information includes an identification of the fuel station, pricing information, and at least one of fuel inventory information, or business hours information for the fuel station; update a profile for the fuel station based on the selected information.
Di Petro teaches the imaging data being generated by the first vehicle while the first vehicle is traveling along a road.
 Bai and Di Pietro alone or in combination do not teach generate a customized fueling solution for a different vehicle than the first vehicle based on up- to-date information for the fuel station in response to an event, the customized fueling solution including a total cost for fueling the different vehicle based on the pricing information for the fuel station from the imaging data; and send at least a portion of the profile for the fuel station from the profile management system to the different vehicle of a particular application in combination with all the recited limitations of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arnold (US 20110015856 A1) discloses that a fuel information data service can include a controller operable to receive information regarding costs of various types of fuel, and to correlate such costs of fuel information to actual operating costs for a given vehicle, based on a known consumption efficiency for a plurality of types of fuel for that vehicle, to calculate a FuelEQ or fuel equivalency for each fuel offering.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641